Citation Nr: 0301561	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant and two service comrades of the veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The service department reports that the veteran entered 
the Armed Forces of the United States on September 10, 
1941, and was honorably discharged December 21, 1945, for 
the convenience of the government.  The service department 
reports that he was in a no-casualty status from April 10, 
1942, until February 8, 1945. 

The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.


FINDING OF FACT

1.  The immediate cause of the veteran's death was 
cardiopulmonary arrest, due to severe pneumonia, as the 
result of underlying chronic obstructive pulmonary disease 
(COPD).  

2.  Service connection was not in effect for any 
disability during the veteran's lifetime.

3.  The medical evidence does not show that the veteran's 
fatal pneumonia and COPD began during service or were 
causally related to any incident of active duty; claimed 
pulmonary tuberculosis was not present during service, 
within three years of service, or at any time thereafter.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991);  38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties to the appellant 
under the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  The Board 
concludes the discussions in the December 1999 rating 
decision, the February 2002 statement of the case, the 
April 2002 supplemental statement of the case, and letters 
sent to the appellant by the RO, adequately informed her 
of the information and evidence needed to substantiate her 
claim and complied with VA's notification requirements.  A 
June 2001 RO letter requested that the appellant identify 
any further evidence relating to the cause of the 
veteran's death; an injury, disease or other event in 
service; and a relationship between the two.  At June 2000 
and April 2002 RO hearings, the appellant was informed of 
the reasons and bases her claim had been denied.  At the 
April 2002 RO hearing, she indicated she had submitted all 
documentary evidence in support of her claim and had no 
more evidence to submit.  The appellant was notified and 
aware of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's available 
service records and the identified records of post-service 
treatment and those pertaining to the veteran's 
hospitalization just before his death.  In addition, as 
noted above, the RO has requested the appellant to 
identify all evidence supporting her claim that has not 
been obtained, and has advised the appellant that VA would 
assist her in obtaining such evidence.  At her April 2002 
hearing, the appellant indicated that she had no further 
evidence to submit.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of 
her claim, the Board finds that it can consider the merits 
of this appeal without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

On examination by the Philippine Army in October 1945, the 
veteran's lungs were normal and no complaints or findings 
were recorded relating to pulmonary disease.  The veteran 
executed affidavits in October and December 1945 with no 
mention of lung disability.  

The veteran's December 1945 Affidavit for Philippine Army 
Personnel contains statements by the veteran that he was a 
prisoner of war (POW) of the Japanese army from April 9 to 
May 15, 1945, that he escaped imprisonment, and that from 
May 16, 1942 to May 31, 1943, after he escaped, he went 
home, where he rested after having malaria.  He indicated 
that he farmed and raised rice and sugar cane during this 
time. 

By contrast, in its certification of the veteran's 
service, the service department has indicated that the 
veteran had no POW service.  The service department 
reports that the veteran entered the Armed Forces of the 
United States on September 10, 1941, and was honorably 
discharged December 21, 1945, for the convenience of the 
government.  The service department reports that he was in 
a no-casualty status from April 10, 1942, until February 
8, 1945.  The service department has determined that the 
veteran's service ended December 21, 1945.

The veteran submitted an application for disability 
compensation in May 1961, for service connection for 
pulmonary tuberculosis.  He wrote:

The nature of my sickness is recurrent 
chest pains felt aggravated after my 
discharge from service, 1 or 2 or the 
succeeding years after my said 
discharge in 1945.  At certain 
intervals of time when I worked hard 
manually, I always spat blood or 
incurred coughing from my chest pains.  
My injuries I had from the war did not 
affect chest pains, I believe, but due 
only to certain circumstances where I 
worked hard, that my chest pains 
incurred.  
He further indicated that he received hospital treatment 
for acute bronchitis in November 1951.  The RO denied the 
claim for service connection for pulmonary tuberculosis, 
and the Board affirmed the denial in a December 1961 
decision, on the ground that the evidence did not show 
diagnosis of or treatment for pulmonary tuberculosis by a 
physician either during or subsequent to service.  

In subsequent years, the RO continued to deny claims for 
service-connected disability benefits and to deny the 
veteran's claims for POW veteran status.  The veteran 
submitted no additional evidence other than own his lay 
statements during these years.  

A certificate of death indicates that the veteran died in 
March 1999, the day after release from a hospital.  The 
immediate cause of death was cardiorespiratory arrest.  
The antecedent cause was severe pneumonia.  The underlying 
cause was chronic obstructive pulmonary disease (COPD).  

In May 1999, the RO received the appellant's claim for 
service connection for the cause of the veteran's death.  
She requested that her claim be considered under the 
liberalized POW presumptive provisions of law pertaining 
to VA benefits.

A March 1993 medical certificate, received in June 2000, 
indicates that the veteran was treated for acute 
gastroenteritis at a private general hospital in July 
1993.  A July 1993 medical certificate, also received in 
June 2000, indicates that the veteran underwent a right 
inguinale herniotomy in July 1993.  A June 1997 medical 
certificate, received in June 2000, indicates that the 
veteran was treated for allergic rhinitis, and had been 
under the physician's medical care on and off since 
February 1997.  

A June 2000 medical certificate indicates that the veteran 
was examined, treated and confined at a private hospital 
for three days in March 1999 for chronic obstructive 
pulmonary disease (COPD) in acute exacerbation, and severe 
pneumonia.  The underlying records of treatment confirm 
that the veteran was treated for COPD in acute 
exacerbation, and that he had difficulty breathing.  

Also in June 2000, the RO received a joint statement in 
support of the appellant's claim by two former servicemen 
contending to have been comrades of the veteran and 
alleging that they and the veteran were POWs who 
experienced many ailments as a result of their time as 
POWs.  They claimed all to have incurred "malnutrition, 
vitamin deficiency[,] beriberi[,] pneumonia, swollen feet 
(legs, toes, ankles and knees), any of the anxiety states, 
PTSD or (post traumatic stress disorder), hypertension, 
COPD/typhoid fever, [a]ny dysthymic disorders, and many 
other deb[i]litating physiological and psychological 
bodily impairments, as the case [may be] and unmentioned 
herein..." during their time as POWs.

At a June 2000 RO hearing, the hearing officer explained 
to the appellant that her claim had been denied because 
the service medical records did not show that the veteran 
was treated for COPD or pneumonia (the conditions listed 
on the veteran's death certificate) while he was on active 
service, and that there was no medical evidence to show 
that these conditions were manifested immediately after 
discharge from service in December 1945.  She submitted 
the private records of treatment for COPD just before the 
veteran's death in March 1999, and private records of 
treatment for a hernia in July 1993.  She made no further 
substantive contentions.

At an April 2002 RO hearing, the appellant indicated she 
had no additional medical evidence to present, and that 
she had presented all of her evidence at an earlier time.  
She contended that her husband was a World War II veteran 
and that she should be compensated for that reason.  The 
hearing officer explained that the veteran did not receive 
VA compensation benefits during his lifetime, and that she 
could not receive VA compensation on account of his death 
from COPD and severe pneumonia, since these conditions 
were not service connected and he was not treated for 
these conditions during service.   She presented two lay 
witnesses.  One witness said he was a former comrade of 
the veteran's but did not serve in the same company.  He 
said that he learned that the veteran had asthma after his 
discharge from service.  A second witness also indicated 
that he and the veteran both served during World War II 
but were not in the same company.  He said that he learned 
that the veteran became ill due to respiratory conditions 
after his discharge from service.  The hearing officer 
explained to both witnesses that the veteran's death was 
due to non-service connected illnesses.  Neither witness 
offered a response to this information.  

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically 
related.  For a service connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
casually shared in producing death, but it must be shown 
that there was a causal connection.  Id.

The VA is bound by the service department's certification 
as to a claimant's military service.  Duro v. Derwinski, 2 
Vet. App. 530 (1992);  38 C.F.R. § 3.203.

Active tuberculosis will be considered to have been 
incurred in service if manifest to a compensable degree 
within three years of separation from service, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. §§ 3.307, 3.309(a).  

Certain diseases acquired by former POWs who were interred 
or detained for not less than 30 days are presumed to be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service.  Chronic obstructive pulmonary disease and 
pneumonia are not among these presumptively service-
connected diseases.  38 C.F.R. §§ 3.307, 3.309(c). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  An appellant is entitled to the 
benefit of the doubt when there is an approximate balance 
of positive and negative evidence.  See also, 38 C.F.R. § 
3.102 (2002).  When an appellant seeks benefits and the 
evidence is in relative equipoise, the appellant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis

The veteran's service affidavits do not indicate that he 
had pulmonary tuberculosis, COPD, or pneumonia during 
service, nor is there any post-service medical evidence of 
record to show that he had pulmonary tuberculosis to a 
degree of 10 percent or more within three years of 
service.  See 38 C.F.R. §§ 3.307, 3.309(a).  On 
examination by the Philippine Army in October 1945, the 
veteran's lungs were normal and no complaints or findings 
were recorded concerning lung disability.  By the 
veteran's own account during his lifetime, his first 
treatment for respiratory disease was in 1951, for acute 
bronchitis, several years after service and outside of the 
three-year post-service presumptive period for pulmonary 
tuberculosis.  38 C.F.R. §§ 3.307, 3.309(a).  The evidence 
tends to show, then, that the veteran had no chronic 
respiratory ailment during service or at discharge from 
service, and did not have active tuberculosis within three 
years of service or at any time thereafter.

The veteran during his lifetime, and the appellant after 
the veteran's death, both contended that the veteran was a 
POW.  The Board is bound by the service department's 
determination that the veteran was not a POW.  See 
generally, Duro v. Derwinski, 2 Vet. App. 530 (1992);  38 
C.F.R. § 3.203.  Most importantly for this case, however, 
the POW presumptions would be of no benefit to the 
appellant's claim even if POW status were shown, as the 
diseases to which the veteran's death is attributable, 
COPD and pneumonia, are not diseases listed as 
presumptively service-connected in former POWs.  See 
§§ 3.307, 3.309(c). 

The Board acknowledges the joint affidavit containing lay 
statements that the veteran experienced many illnesses as 
a POW, to include COPD and pneumonia.  The Board finds the 
statements not credible because the affidavit, when 
carefully read, is not based on personal knowledge of the 
veteran's condition, and contains numerous conclusory 
medical contentions outside the area of these laypersons' 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to provide medical 
opinions).  The assertions are a calculated laundry list 
of conditions subject to VA presumptive and other 
regulatory provisions, rather than a description of the 
veteran's condition during service based on personal 
observation and knowledge.  These lay statements are 
outweighed by the veteran's service affidavits indicating 
that he had malaria during service, but not that he had a 
respiratory disorder during service, as well as the 
veteran's October 1945 service physical showing normal 
lungs.  The veteran's post-service assertions were that 
his post-service lung problems were not a result of in-
service injuries, but were rather associated with hard 
work, and that his first medical treatment for respiratory 
disability was in 1951, for acute bronchitis, many years 
after service.  These assertions did not contradict the 
evidence showing that the veteran did not have any type of 
chronic respiratory disease during service.
 
The lay statements offered at the appellant's April 2002 
RO hearing are credible and supported by the facts insofar 
as they indicate that the veteran had post-service 
respiratory problems.  Neither former comrade was able to 
offer testimony as to whether the veteran had in-service 
respiratory disease.  They did not substantively add to 
the evidence previously of record. 

In sum, the medical evidence shows that the immediate 
cause of the veteran's death was cardiopulmonary arrest, 
due to severe pneumonia, as the result of underlying COPD; 
that service connection was not in effect for any 
disability during the veteran's lifetime, and that the 
veteran's fatal pneumonia and COPD did not begin during 
service, nor were they causally related to any incident of 
active duty. 

As the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's 
death, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

